Citation Nr: 0715513	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to December 20, 2005.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from December 20, 2005.  

3.  Entitlement to an initial compensable rating for 
mastoiditis of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bilateral 
hearing loss and assigned a noncompensable rating, effective 
December 18, 2002; and granted service connection for 
mastoiditis of the right ear and assigned a noncompensable 
rating.  

The veteran appealed the ratings assigned for his bilateral 
hearing loss and mastoiditis.  In an October 2006 rating 
decision, a 10 percent rating was granted for bilateral 
hearing loss, effective December 20, 2005.  As such, the 
veteran has essentially been assigned staged ratings for his 
bilateral hearing loss.  Accordingly, the issue has been 
separated as indicated on the initial page of this decision.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings).  

A motion to advance this case on the Board's docket was 
granted by the Board on April 25, 2007.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  

The issue of entitlement to an initial compensable rating for 
mastoiditis of the 
right ear is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Prior to December 20, 2005, audiometric findings showed 
that the veteran had level II hearing in the right ear and 
level I hearing in the left ear.  

3.  On December 20, 2005, audiometric findings showed that 
the veteran had level V hearing in the right ear and level 
III hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss were not met prior to December 20, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.85, 4.86, Diagnostic Code 
6100 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met from 
December 20, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.85, 4.86, 
Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The veteran's appeal arises from the original grant of 
service connection for hearing loss.  In a January 2003 
letter, issued prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, including the need to submit evidence of current 
disability.  Following the award of service connection and 
disagreement with the evaluation assigned, the RO advised the 
veteran, in a June 2004 letter, what information and evidence 
is needed to substantiate a claim for increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  A supplemental letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in October 2006.  The case was last 
readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, VA 
examination reports, lay statements, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and lay 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as noted in the Introduction above, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

The veteran's service-connected bilateral hearing loss has 
been assigned staged ratings of noncompensable and 10 percent 
under the provisions of Diagnostic Code 6100 of the Schedule 
for Rating Disabilities, 38 C.F.R. §§ 4.85, 4.86.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2006).  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to a compensable or higher evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  

Section 4.86 provides that hearing tests will be conducted 
without hearing aids.  It also addresses exceptional patterns 
of hearing loss, for example, when the puretone threshold at 
1000, 2000, 3000, and 4000 Hz are each 55 decibels or more, 
or when the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2006).  

At a VA audiological examination in June 2003, the veteran 
reported that he had a long history of bilateral hearing loss 
with difficulty understanding others in conversation, 
particularly with the presence of background noise.  
Audiometric studies revealed puretone thresholds of 35, 55, 
65, and 65 decibels in the right ear and 30, 30, 60, and 55 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 55 and in the left ear was 44.  Speech discrimination 
ability was 90 percent in the right ear and 94 percent in the 
left ear.  The examiner diagnosed mild to moderately severe 
hearing loss in the right ear; and normal to mild and 
moderate sensorineural hearing loss in the left ear.  

In a July 2005 letter, the veteran's private physician noted 
that the veteran's hearing loss had progressed.  
Discrimination continued to be poor in the right ear but it 
had dropped in the left ear as well.  He recommended that the 
veteran be fitted with bilateral hearing aids or unilateral 
hearing improvement in the left ear.  

At a subsequent VA audiological examination on December 20, 
2005, audiometric studies revealed puretone thresholds of 50, 
60, 70, and 75 decibels in the right ear and 40, 35, 60, and 
60 decibels in the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 63.8 and in the left ear was 48.9.  Due to some 
inconsistencies, speech discrimination ability was determined 
to be unreliable.  Upon repeat testing on January 19, 2006, 
audiometric studies revealed puretone thresholds of 50, 55, 
65, and 75 decibels in the right ear and 45, 35, 55, and 60 
decibels in the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold in the right 
ear was 61.3 and in the left ear was 48.8.  Speech 
discrimination ability was 70 percent in the right ear and 
82 percent in the left ear.  The examiner diagnosed the 
veteran with bilateral sensorineural hearing loss.  

The findings on the veteran's audiometric studies in June 
2003 correlate to a designation of level II hearing in the 
right ear and level I hearing in the left ear.  Table VII of 
§ 4.85 provides for a 0 percent (noncompensable) evaluation 
under Diagnostic Code 6100 when those levels of hearing are 
demonstrated.  More severe hearing loss was not clinically 
demonstrated until the veteran's second VA audiological 
examination that was conducted on December 20, 2005.  
Consequently, the veteran did not meet the criteria for an 
initial compensable rating for his bilateral hearing loss 
prior to December 20, 2005, and this aspect of the claim must 
be denied.  

The findings on the veteran's audiometric studies in December 
2005 and January 2006 correlate to a designation of level V 
hearing in the right ear and level III hearing in the left 
ear.  Table VII of § 4.85 provides for a 10 percent 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  Consequently, the veteran does not 
meet the criteria for a rating in excess of 10 percent for 
his bilateral hearing loss, and this aspect of the claim must 
also be denied.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is sympathetic to the veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 
noncompensable rating under Diagnostic Code 6100 prior to 
December 20, 2005, and a 10 percent rating from that date.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered as requested by the veteran's representative at 
the personal hearing before the undersigned at the RO in 
March 2007.  However, in this case, the evidence does not 
show that the veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due to 
the hearing loss disability has not been demonstrated.  In 
fact, the record is devoid of any periods of hospitalization 
for the veteran's hearing loss.  Moreover, although the 
veteran and his representative have asserted that the veteran 
has had to give up his hobbies as a result of his hearing 
loss disability, this is not synonymous with interference 
with employment.  Hence, the Board finds that an 
extraschedular rating is not appropriate.  

Finally, the Board notes that, at the personal hearing before 
the undersigned at the RO in March 2007, the veteran's 
representative requested that the veteran be scheduled for 
another VA examination to deal with the tinnitus and his 
difficulty with background noise.  However, the record 
reveals that the veteran has undergone two VA audiological 
examinations that have provided reliable results.  
Furthermore, the most recent examination was in early 2006.  
Consequently, the Board finds that the record is adequate to 
make a decision on this aspect of the veteran's claim.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial compensable rating for bilateral hearing loss, 
including on an extraschedular basis, prior to December 20, 
2005, is denied.

An initial rating in excess of 10 percent for bilateral 
hearing loss, including on an extraschedular basis, after 
December 20, 2005, is denied.


REMAND

The veteran has established service connection for post-
operative mastoiditis of the right ear.  This disability is 
presently rated noncompensable under the provisions of 
Diagnostic Code 6200 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.87 (2006).  Diagnostic Code 6200 provides that 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma, during suppuration or with aural polyps 
warrants a 10 percent evaluation.  It is also noted that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, 
should be rated separately.  

The veteran has already been assigned separate ratings for 
his hearing impairment and tinnitus.  Moreover, his medical 
records do not show that he experiences suppuration or aural 
polyps as a result of his mastoiditis.  However, upon VA ear 
disease examination in December 2005, it was noted that the 
veteran reported difficulty with his balance, and the 
diagnoses included possible dysequilibrium.  However, the 
examiner stated that peripheral vestibular testing was not 
done to establish or support a specific diagnosis.  

Peripheral vestibular disorders with occasional dizziness 
warrant a 10 percent rating.  If there is dizziness and 
occasional staggering, a 30 percent rating is assigned.  
Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under the code.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204, including Note (2006).  

Since it does not appear that the veteran has undergone the 
testing necessary to establish that he has a peripheral 
vestibular disorder, and if so, whether such is the result of 
his post-operative mastoiditis, the Board finds that the 
record does not contain the information necessary to rate the 
veteran's disability accurately.  Consequently, a remand is 
required so that another examination may be scheduled.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and 
addresses of all medical care providers who 
treated the veteran for mastoiditis and 
dizziness since July 2005.  After securing 
the necessary release, the AOJ should 
obtain these records.

2.  Scheduled the veteran for another VA 
ear disease examination by a physician, to 
ascertain whether he has a peripheral 
vestibular disorder.  The examiner should 
ensure that all appropriate testing is 
performed in order to make this 
determination.  Following examination and 
all necessary studies, the examiner should 
provide an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that any peripheral 
vestibular disorder identified is related 
to the service-connected post operative 
mastoiditis of the right ear. 

3.  After the development requested above 
has been completed, the AOJ should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


